Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3-17, 21-24 are presented for examination.

Information Disclosure Statement
The IDS filed on 12/9/2021 are considered.

Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive.  In the remark, applicant argued: (1) Media Tek does not disclose “the indication information is in one of follow formats: an SDAP header without carrying a data portion, or an SDAP header comprising at least one reserved indication bit and the SDAP header comprising at least one reserved indication bit being a control packet, wherein the reserved indication bit is used to indicate the indication information, and wherein the SDAP header occupies one octet” because Media Tek’s SDAP header carries data payload and includes two octets.  

Examiner traverse the argument:
As to point (1), Media Tek discloses the indication information is in one of follow formats: an SDAP header comprising at least one reserved indication bit and the SDAP header comprising at least one reserved indication bit being a control packet (sections 2.1 and 2.2: SDAP header exactly one octet.  Media Tek’s teaching of the SDAP header occupying two octets clearly reads on the claimed language of “wherein the SDAP header occupies one octet” since occupying two octets anticipated the requirement of occupying one.  It appears that the applicant is raising the argument with the basis of SDAP header occupies only/exactly one octet.  However, this is not clearly defined in the claim language.  Applicant is suggested to amend the claim language to distinctly shown the difference.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 6, 8-17 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MediaTek, “SDAP header design for reflective QoS indication and QoS flow remapping”, August 25, 2017 (hereinafter MediaTek).

MediaTek is cited by the applicant in the IDS.

As per claim 1, MediaTek taught the invention including a method for configuring a data flow, operable by a service data adaption protocol (SDAP) entity transmitting end, comprising:
Transmitting indication information to an SDAP entity receiving end if a data radio bearer (DRB) corresponding to a quality of service (QoS) data flow is changed from a source DRB to a target DRB (section 2.2: end-marker shows the data flow is ending for the source DRB), wherein the indication information is configured to indicate that transmission of a first QoS data flow is completed on the source DRB or transmission of data of a second QoS data flow starts on the target DRB (section 2.2: end-marker indicates complete of data flow on source DRB), and data of the QoS data flow comprises data of the first QoS data flow and data of the second QoS data flow (section 2.2: QoS flow remapping); 
Wherein the indication information is one of following formats;
An SDAP header comprising at least one reserved indication bit, and the SDAP header comprising at least one reserved indication bit being a control packet (sections 2.1 and 2.2: SDAP header contain at least two 
Wherein the reserved indication bit is used to indicate the indication information (sections 2.1 and 2.2);
Wherein the SDAP header occupies one octet (section 2.2: figure 3).

As per claim 6, MediaTek taught the invention as claimed in claim 1.  MediaTek further taught wherein the transmitting the indication information to the SDAP entity receiving end, comprises:
Transmitting the indication information to the SDAP entity receiving end for M times, wherein the M is a positive integer greater than or equal to 1 (section 2.2: transmitted 1 time). 

As per claim 8, MediaTek taught the invention as claimed in claim 1.  MediaTek further taught wherein the transmitting the indication information to the SDAP entity receiving end, comprises:
If data of the QoS data flow is not stored, transmitting the indication information to the SDAP entity receiving end (section 2.2: there may be occasions that there are no PDCP packets remaining in the old DRB to add the end-marker,.. use a “start-marker” for packets belonging to the new DRB); 
If data of the QoS data flow is stored, transmitting the indication information to the SDAP entity receiving end after last data of the QoS data flow is transmitted 

As per claim 9, MediaTek taught the invention as claimed in claim 1.  MediaTek further taught to comprise:
Transmitting data of the second QoS data flow through the target DRB (section 2.2: submitting data from the new DRB to upper layer).  

As per claim 10, MediaTek taught the invention as claimed in claim 9.  MediaTek further taught wherein the transmitting data of the second QoS data flow through the target DRB, comprises:
If transmission of the indication information stars, transmitting the data of the second QoS data flow through the target DRB (section 2.1: start-marker);
If transmission of the indication information is completed, transmitting the data of the second QoS data flow through the target DRB (section 2.2: end-marker).  

As per claim 11, MediaTek taught the invention including a method for configuring a data flow, operable by a service data adaption protocol (SDAP) entity transmitting end, comprising:
Receiving indication information to an SDAP entity transmitting end if a data radio bearer (DRB) corresponding to a quality of service (QoS) data flow is 
Wherein the indication information is one of following formats;
An SDAP header comprising at least one reserved indication bit, and the SDAP header comprising at least one reserved indication bit being a control packet (sections 2.1 and 2.2: SDAP header contain at least two more fields including AS RQI bit used to indicate when the UE needs to update the AS Reflective QoS mapping. The AS RQI bit causes the SDAP header to be a control packet); and
Wherein the reserved indication bit is used to indicate the indication information (sections 2.1 and 2.2);
Wherein the SDAP header occupies one octet (section 2.2: figure 3).

As per claim 12, MediaTek taught the invention as claimed in claim 11.  MediaTek further taught to comprise:
Receiving the data of the QoS data flow (section 2.2);
Transmitting the data of the QoS data flow to other protocol layer entity (section 2.2: submitting data to upper layer)

As per claim 13, MediaTek taught the invention as claimed in claim 12.  MediaTek further taught wherein the QoS data flow comprises a first QoS data flow and a Second QoS data flow (section 2.2: QoS flow remapping); 
The receiving the data of the QoS data flow comprises:
Receiving data of the first QoS data flow through the source DRB (section 2.2: transmission over old DRB); and
Receiving data of the second QoS data flow through the target DRB (section 2.2: submitting data from the new DRB to upper layer)

As per claim 14, MediaTek taught the invention as claimed in claim 13.  MediaTek further taught to comprise:
Storing the data of the first QoS data flow and the data of the second QoS data flow (section 2.1, section 2.2: QoS flow remapping is updated).  

As per claim 15, MediaTek taught the invention as claimed in claim 14.  MediaTek further taught wherein the storing the data of the fist QoS data flow and the data of the second QoS data flow, comprises:
Storing the data of the first QoS data flow and the data of the second QoS data flow according to a receiving sequence of the data of the first QoS data flow and the second QoS data flow (section 2.2: A straightforward solution to prevent out-of-order delivery during QoS flow remapping is that the SDAP transmitter shall always ensure that the transmission over the new DRB is only started after the last transmission over old DRB is acknowledged).  

 As per claim 16, MediaTek taught the invention as claimed in claim 11.  MediaTek further taught wherein the method further comprises:
Data of the QoS data flow comprises data of a first QoS data flow and data of a second QoS data flow (section 2.2: QoS flow remapping), receiving the data of the first QoS data flow through the source DRB, and receiving the data of the second QoS data flow through the target DRB (section 2.2);
Performing data processing on the data of the QoS data flow based on a preset data processing rule;
Wherein the preset data processing rule at least comprise:
Storing the data of the first QoS data flow and the data of the second QoS data flow (section 2.2: QoS flow remapping).

Claims 17 and 24 contain the same scope as of claims 1, 6 and 11.  Therefore they are rejected using the same rationale as applied in claims 1, 6 and 11 rejection above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over MediaTek, “SDAP header design for reflective QoS indication and QoS flow remapping”, August 25, 2017 (hereinafter MediaTek), in view of obviousness.  

As per claim 3, MediaTek taught the invention as claimed in claim 1.  MediaTek did not specifically teach to comprise:
Determining, based on an operation mode of a radio link control (RLC) entity for a DRB used for transmitting the indication information, a quantity of times the indication information is transmitted;
Wherein the DRB used for transmitting the indication information is the source DRB or the target DRB.  

However, keeping track of the number of indication information transmitted is a simple counting process that obvious and could be easily implemented with a counter.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of MediaTek and further count the number of times the indication information is transmitted with a counter from the transmitting end.

As per claim 7, MediaTek taught the invention as claimed in claim 1.  MediaTek further taught wherein 
The M is equal to a specific quantity of times of transmission (section 2.2: M is at least 1); or, 
The M is less than the specific quantity of times of transmission (section 2.2: M is at least 1); or 
The M is less than or equal to the specific quantity of times of transmission (section 2.2: M is at least 1); or
The M is greater than the specific quantity of times of transmission (section 2.2: M is at least 1); or
The M is greater than or equal to the specific quantity of times of transmission (section 2.2: M is at least 1);

MediaTek did not specifically teach wherein 
Wherein the specific quantity of times of transmission is a preset quantity of times of transmission is configured by a protocol or pre-configured by a network device.  

However, configuring a preset quantity of times as a threshold in determining measurement is well known and expected in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of MediaTek and further configure a preset quantity of times of transmission to determine the amount of transmission is below or above a threshold number.

Claim 21 contains the same scope as of claim 3.  Therefore, it is rejected using the same rationale as applied in claim 3 rejection above.  

Allowable Subject Matter
Claims 4-5 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al, US 2020/0067843

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
March 15, 2022